SUMMARY ORDER
Petitioner Yuan Zee Huang filed an appeal from the Board of Immigration Appeals’s denial of his untimely motion to reopen and moved this Court to stay his order of removal pending the resolution of his appeal. Before submitting its brief on the merits, the Government moved to dismiss Huang’s appeal pursuant to the fugitive disentitlement doctrine. The Government’s motion is hereby held in abeyance pending full briefing on the merits. See Wu v. Holder, 617 F.3d 97 (2d Cir.2010). The panel of this court hearing the merits should be sent the Government’s motion for dismissal. We grant Huang’s stay of removal pending action by that panel.